526 P.2d 63 (1974)
Fred ZIER, Appellant (Defendant below),
v.
The CITY OF POWELL, Appellee (Plaintiff below).
No. 4417.
Supreme Court of Wyoming.
September 4, 1974.
Fred Zier, pro se.
Hunter Patrick, Powell, for appellee.

ORDER
By The Court:
PARKER, Chief Justice.
Appellant, acting pro se, having filed herein certain papers which he apparently intended to be a brief on appeal but which were not so denominated and in no way complied with the Rules of the Supreme Court, and in particular Rule 12 thereof, and
Appellee thereafter having filed a motion for dismissal of appeal and the court having reviewed the matter and found that the time for appellant to file brief had not then expired and that appellant therefore had an opportunity to correct any deficiency in his brief, wrote appellee accordingly, sending a copy of the letter to appellant by certified mail, and
Appellant thereafter failing to avail himself of the opportunity to file a brief which complied with the court's rules but instead filing what he entitled, "Appellant's Answer to Appellee's Motion for Dismissal of Appeal," and
The court now having reviewed the entire situation finds that the papers filed by appellant totally fail to comply with the Rules of the Supreme Court, that they contain nothing to which appellee can intelligently respond, and that notwithstanding certain leniency which the court accords to anyone acting pro se the proper administration of justice requires reasonable adherence to the rules and requirements of the court.
It is, therefore, ordered that the appellee's motion for dismissal of the appeal be, and the same is, granted; the appeal is dismissed.